Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Allowable Subject Matter
Claims 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5 and 9, the claims are allowable in view of the incorporation of previously identified allowable subject matter. 
Regarding claim 3, none of the prior art of record specifies or makes obvious including a semiconductor substrate and electrodes disposed on both sides of the semiconductor substrate, the radiation detector comprising: 
a plurality of charge accumulation units disposed inside the semiconductor substrate and each configured to accumulate a charge generated by radiation incident on the semiconductor substrate, 
wherein charges accumulated in the plurality of charge accumulation units are readable to outside through at least one of signal lines so that a track of a photoelectron which generates the charges is specified, 
wherein the electrodes disposed on the both sides of the semiconductor substrate include a plurality of front-surface electrodes disposed on a radiation incident side of the semiconductor substrate and a back-surface electrode disposed on a side opposite to the radiation incident side of the semiconductor substrate, 
wherein each of the plurality of front-surface electrodes is connected to an ammeter, 
wherein the plurality of front-surface electrodes and the plurality of charge accumulation units are associated with one another in position, and wherein a time when the radiation is incident on each of the plurality of front- surface electrodes is specified by a time when a current flows through each of the plurality of front-surface electrodes being measured.
Claim 7 is allowable for the same reasons as claim 3.
Claim 10 is allowable radiation detector including a semiconductor substrate and electrodes disposed on both sides of the semiconductor substrate, the radiation detector comprising: 
a plurality of charge accumulation units disposed inside the semiconductor substrate and each configured to accumulate a charge generated by radiation incident on the semiconductor substrate, 
wherein charges accumulated in the plurality of charge accumulation units are readable to outside through at least one of signal lines so that a track of a photoelectron which generates the charges is specified, 
wherein the electrodes disposed on the both sides of the semiconductor substrate include a front-surface electrode disposed on a radiation incident side of the semiconductor substrate and a plurality of back-surface electrodes disposed on a side opposite to the radiation incident side of the semiconductor substrate, 
wherein each of the plurality of back-surface electrodes is connected to an ammeter, 
wherein the plurality of back-surface electrodes and the plurality of charge accumulation units are associated with one another in position, and 
wherein a time when the radiation is incident on each of the plurality of back- surface electrodes is specified by a time when a current flows through each of the plurality of back-surface electrodes being measured.
Claim 13 is allowable for the same reasons of claim 10.
The balance of claims are allowable for the similar reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.